



Exhibit 10.4


DISCOVER FINANCIAL SERVICES
DIRECTORS’ COMPENSATION PLAN


AMENDMENT TO
2017 DIRECTORS’ ANNUAL EQUITY AWARD
AWARD CERTIFICATE FOR RESTRICTED STOCK UNITS


Discover awarded you restricted stock units as an incentive for you to continue
to provide services as a Director of the Company from the date of the grant on
May 11, 2017 through the Scheduled Vesting Date on May 11, 2018 (“2017 RSU”).
Effective February 22, 2018, the 2017 RSU is hereby amended to change the
Scheduled Vesting Date to immediately prior to May 2, 2018, the first annual
meeting of shareholders following the date of grant.
IN WITNESS WHEREOF, Discover has duly executed and delivered this Amendment to
the 2017 RSU as of February 22, 2018.


DISCOVER FINANCIAL SERVICES
By:


amendmentofdirectors2_image1.gif [amendmentofdirectors2_image1.gif] Doug Rose
Senior Vice President, Chief HR Officer





